Like Mr. Justice Dickey in Purcell v. Parks, 82 Ill. 346, I find that I must dissent from the majority of the court, although I prepared the opinion the majority adopted. If a precedent were needed to support the action of Mr. Justice Dickey it would be found in Warren v. Nexsen, 3 Scam. 38, where Mr. Justice Douglass reversed a judgment he had rendered as judge of the circuit court of Hancock county.
In spite of the unusual situation noted, I fully concur in the dissent for the reasons therein stated. *Page 354